NUMBER 13-15-00281-CV

                                COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                     IN THE INTEREST OF B.S., A MINOR CHILD


                On appeal from the County Court at Law No. 1
                        of Calhoun County, Texas.


                           MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Perkes
            Memorandum Opinion by Chief Justice Valdez

       Appellant, P.A.S., appeals the termination of her parental rights to her child, B.S.

By one issue, appellant contends that the evidence does not support the trial court’s

termination of her parental rights. We affirm.

                    I.     APPLICABLE LAW AND STANDARD OF REVIEW

       Involuntary termination of parental rights involves fundamental constitutional rights

and divests the parent and child of all legal rights, privileges, duties, and powers normally
existing between them, except for the child’s right to inherit from the parent. Holick v.

Smith, 685 S.W.2d 18, 20 (Tex. 1985); see In re D.S.P., 210 S.W.3d 776, 778 (Tex.

App.—Corpus Christi 2006, no pet.).           Therefore, termination of the parent-child

relationship must be supported by clear and convincing evidence. In re J.L., 163 S.W.3d
79, 84 (Tex. 2005); In re D.S.P., 210 S.W.3d at 778. This intermediate standard falls

between the preponderance of the evidence standard of civil proceedings and the

reasonable doubt standard of criminal proceedings. In re G.M., 596 S.W.2d 846, 847

(Tex. 1980); In re C.S., 208 S.W.3d 77, 83 (Tex. App.—Fort Worth 2006 pet. denied);

Porter v. Tex. Dep’t of Protective & Regulatory Servs., 105 S.W.3d 52, 57 (Tex. App.—

Corpus Christi 2003, no pet.).

       In reviewing the legal sufficiency of the evidence supporting parental termination,

we must “look at all the evidence in the light most favorable to the finding to determine

whether a reasonable trier of fact could have formed a firm belief or conviction that its

finding was true.” In re J.L., 163 S.W.3d at 85 (quoting In re J.F.C., 96 S.W.3d 256, 266

(Tex. 2002)); In re D.S.P., 210 S.W.3d at 778. We must assume that the trier of fact

resolved disputed facts in favor of its finding if it was reasonable to do so. In re J.L., 163
S.W.3d at 85. We must also disregard all evidence that a reasonable fact-finder could

have disbelieved or found to be incredible. City of Keller v. Wilson, 168 S.W.3d 802, 827

(Tex. 2005); In re D.S.P., 210 S.W.3d at 778. “If [an appellate court] determines that no

reasonable fact-finders could form a firm belief or conviction that the matter that must be

proven is true, then that court must conclude that the evidence is legally insufficient.” In

re J.F.C., 96 S.W.3d at 266.




                                                 2
       In a factual sufficiency review, “[w]e must determine whether, on the entire record,

a fact-finder could reasonably form a firm conviction or belief that the parent violated a

provision of section 161.001(1) and that the termination of the parent’s parental rights

would be in the best interest of the child.” In re M.C.T., 250 S.W.3d 161, 168 (Tex. App.—

Fort Worth 2008, no pet.) (citing In re C.H., 89 S.W.3d 17, 28 (Tex. 2002)). Under this

standard, we consider whether the “disputed evidence is such that a reasonable fact

finder could not have resolved the disputed evidence in favor of its finding. If, in light of

the entire record, the disputed evidence that a reasonable fact finder could not have

credited in favor of the finding is so significant that a fact finder could not reasonably have

formed a firm belief or conviction, then the evidence is factually insufficient.” In re J.F.C.,
96 S.W.3d at 266.

                      II.     STATUTORY GROUNDS FOR TERMINATION

       Before terminating the parent-child relationship, the trial court must find that the

parent committed one of the acts prohibited by section 161.001(1)(A–T) of the Texas

Family Code and that termination is in the child’s best interest. TEX. FAM. CODE ANN.

§§ 153.002, 161.001(1)(A–-T) (West, Westlaw through 2015 R.S.); In re J.L., 163 S.W.3d
79, 84 (Tex. 2005). In this case, the trial court found by clear and convincing evidence

that appellant violated section 161.001 by, among other things: (1) “knowingly place[ing]

or knowingly allow[ing] [B.S.] to remain in conditions or surroundings which endanger[ed]

his physical or emotional well-being,” see TEX. FAM. CODE ANN. § 161.001(1)(D); (2)

engaging “in conduct or knowingly plac[ing] [B.S.] with persons who engaged in conduct

which endanger[ed] the physical or emotional well-being of [B.S.],” see id. §

161.001(1)(E); (3) failing to “comply with the provisions of a court order that specifically



                                                  3
established the actions necessary for [her] to obtain the return of [B.S. who had] been in

the permanent or temporary managing conservatorship of the [Department] for not less

than nine months as a result of [B.S.’s] removal from the parents under Chapter 262 for

the abuse or neglect of [B.S.],” see id. § 161.001(1)(O); and (4) “constructively

abandon[ing B.S.] who [had] been in the permanent or temporary managing

conservatorship of the [Department] for not less than six months,” the Department “made

reasonable efforts to return [B.L.S.] to [appellant],” who “ha[d] not regularly visited or

maintained significant contact with [B.L.S.],” and who “ha[d] demonstrated an inability to

provide [B.L.S.] with a safe environment,” id. at § 161.001(1)(N).

       Appellant challenges all grounds that the trial court found supported termination of

her parental rights. However, only one ground under section 161.001 is required for

termination. In re A.J.M., 375 S.W.3d 599, 609 (Tex. App.—Fort Worth 2012, no pet.)

(op. on reh’g) (en banc) (“Along with a best interest finding, a finding of only one ground

alleged under section 161.001(1) is sufficient to support a judgment of termination.”).

Therefore, if we conclude that the evidence is sufficient under any of the trial court’s stated

statutory grounds for termination, we need not address the others. See id.; see also TEX.

R. APP. P. 47.1.

       Under subsection (O), the Department had the burden to establish that the parent

(1) failed to comply with the requirements of a family service plan that specifically

established the actions necessary for the parent to obtain the return of the child, (2) the

child had been in the permanent or temporary managing conservatorship of the

Department for not less than nine months, and (3) the service plan was implemented as

a result of the child’s removal for abuse or neglect.         See TEX. FAM. CODE ANN. §



                                                  4
161.001(1)(O). Appellant does not challenge any of the above-listed required elements;

therefore, we will not address them. Thus, we will address appellant’s issue as we

understand it.

        Instead, appellant argues that termination was improper under section

161.001(1)(O) because “it is apparent that [she was not provided with a] specific time

table[] for her to comply with the demands of [the Department]” and “[t]he only specific

date for compliance by [the Department] was in the Family Service Plan filed July 14,

2014 with a target goal date of July 15, 2015.” Appellant states that “[a]t the time of [the]

termination, she, by [the Department’s] own records, still had 57 days in which to comply

with an Order she was not found to have reviewed or understood and an Order that gave

her no deadlines to comply with.”

        Appellant provides no authority supporting her argument that under section

161.001(1)(O), the Department is precluded “from seeking a termination prior to the

‘target date’ set for [a]ppellant’s compliance” or that the Department was required to

provide deadlines for appellant’s completion of the goals. See TEX. R. APP. P. 38.1(i).

Moreover, the Family Service Plan does not contain a “target date set for [a]ppellant’s

compliance.” The July 15, 2015 “target date” is the date that the Department set for its

goal of family reunification. This target date does not provide a date for appellant’s

compliance with her service plan.1 Finally,


        1 We note that many of the tasks appellant was ordered to perform were of an ongoing nature,
which would not have had a deadline. For example, appellant was ordered “to follow through with all
assigned services, [and] if parent fails to show for services and [is] dismissed from the services providers,
parent will be responsible for finding and paying for services on their own.” Appellant was ordered to
actively participate in and successfully complete parenting classes and to “convey information learned [at
parenting classes] to the caseworker and display learned skills during parent/child visits.” Evidence was
presented that in January 2015, appellant was “unsuccessfully discharged” from parenting classes in the
“STSARS program” held in Corpus Christi, Texas. The Family Service Plan also required that appellant
attend and participate in counseling and that the counseling sessions “address how to understand decisions

                                                         5
        [u]nless the court has commenced the trial on the merits or granted an
        extension under Subsection (b) or (b–1), on the first Monday after the first
        anniversary of the date the court rendered a temporary order appointing the
        department as temporary managing conservator, the court shall dismiss the
        suit affecting the parent-child relationship filed by the department that
        requests termination of the parent-child relationship or requests that the
        department be named conservator of the child.

TEX. FAM. CODE ANN. § 263.401 (West, Westlaw through 2015 R.S.). Here, the trial court

signed its order appointing the Department as the temporary managing conservator of

B.S. on May 29, 2014. The trial court would have been statutorily required to dismiss the

Department’s suit if it had not commenced a trial on the merits prior to June 1, 2015.2

Thus, we conclude that appellant’s argument that she had fifty-seven more days to

comply with the court’s order has no merit.                   Because we have rejected appellant’s

arguments, we have no basis to reverse the trial court’s finding that appellant’s parental

rights should be terminated pursuant to section 161.001(1)(O). Therefore, we cannot

conclude that the evidence was legally or factually insufficient to support the trial court’s

finding that appellant violated section 161.001(1)(O) of the family code. We overrule

appellant’s sole issue.3

                                           III.    CONCLUSION


and activities that have affected [B.S.], how to deal with conflict resolution positively and any other issues
that might arise.” Appellant was ordered to attend “therapy until therapist conveys that all goals have been
met and there are no future concerns within the family for their safety and ability to parent.” However,
evidence was presented that although appellant claimed that she was obtaining services through the Texas
Women’s Shelter in Corpus Christi, appellant had not signed the necessary release of her records so that
the Department could determine whether the goals had been met. Finally, the service plan required
appellant to “contact [her] caseworker weekly and leave a message if no answer.” However, there was
evidence that appellant had not kept in weekly contact with her caseworker.
        2   The termination trial was held on May 20, 2015.
        3 Because, only one predicate finding under section 161.001(1) is necessary to support a judgment
of termination and here there is a finding that termination was in the child’s best interest, we need not
address appellant’s challenges to the other predicate grounds for termination. See In re A.V., 113 S.W.3d
355, 362 (Tex. 2003). Moreover, appellant does not challenge the trial court’s finding that termination was
in B.S.’s best interest.


                                                          6
      We affirm the trial court’s judgment.


                                              /s/ Rogelio Valdez
                                              ROGELIO VALDEZ
                                              CHIEF JUSTICE


Delivered and filed the
12th day of November, 2015.




                                              7